CRIST, Judge.
J.S. Alberici Construction Company (employer) appeals the order of the Labor and Industrial Relations Commission (Commission) finding Charles Blaise (worker) totally and permanently disabled as the result of injuries sustained from a work-related collapse of a scaffold he was working on. We affirm.
Worker is fifty-eight years old. He has an eighth grade education and has been a boilermaker since 1955. He has no other special vocational training or experience. The record contains conflicting medical evidence regarding worker’s ability either to return to his job as a boilermaker or to work at any alternate employment. The award is supported by the opinion of Dr. Morrow, who concluded worker was permanently and totally disabled. It is further substantiated by the testimony of Dr. Lue-chtefeld who diagnosed worker as suffering from Arachnoiditis as a result of the injury. Dr. Luechtefeld testified worker was incapable of engaging in any physical activity and would periodically be unable to even do sedentary work.
Worker has no prospects for returning to work and is unable to compete in the open labor market. Patchin v. National Super Markets, Inc., 738 S.W.2d 166, 167[3] (Mo.App.1987). The Commission’s conclusion based on the conflicting medical evidence was not against the overwhelming weight of the evidence. Id. at 167[1].
Judgment affirmed.
GARY M. GAERTNER, P.J., and REINHARD, J., concur.